Digitally signed by
                                                                            Reporter of Decisions
                                                                            Reason: I attest to the
                       Illinois Official Reports                            accuracy and
                                                                            integrity of this
                                                                            document
                               Appellate Court                              Date: 2017.05.09
                                                                            12:21:03 -05'00'




                   People v. Ortiz, 2017 IL App (1st) 142559



Appellate Court   THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption           BERNARDO ORTIZ, Defendant-Appellant.



District & No.    First District, Fifth Division
                  Docket No. 1-14-2559



Filed             February 24, 2017



Decision Under    Appeal from the Circuit Court of Cook County, No. 12-CR-7794; the
Review            Hon. Erica L. Reddick, Judge, presiding.



Judgment          Affirmed.


Counsel on        Michael J. Pelletier, Patricia Mysza, and Peter Sgro, of State Appellate
Appeal            Defender’s Office, of Chicago, for appellant.

                  Kimberly M. Foxx, State’s Attorney, of Chicago (Alan J. Spellberg,
                  John E. Nowak, and Hareena Meghani-Wakely, Assistant State’s
                  Attorneys, of counsel), for the People.



Panel             JUSTICE LAMPKIN delivered the judgment of the court, with
                  opinion.
                  Justice Reyes concurred in the judgment and opinion.
                  Presiding Justice Gordon specially concurred, with opinion.
                                             OPINION

¶1       Defendant Bernardo Ortiz was convicted by a jury of attempted first degree murder, armed
     robbery, and aggravated vehicular hijacking. He was sentenced to natural life in prison as a
     habitual offender.
¶2       On appeal, he challenges the trial court’s rulings that (1) denied his motion to suppress the
     victim’s lineup and in-court identifications as unduly suggestive, (2) denied his motion to
     allow expert witness testimony on the issue of the reliability of eyewitness identifications, and
     (3) denied a defense jury instruction regarding eyewitness identifications.
¶3       For the reasons that follow, we affirm the judgment of the circuit court.

¶4                                         I. BACKGROUND
¶5       Defendant was arrested in 2012, after his DNA sample matched DNA recovered from the
     vehicle of the victim, Dr. Timothy Bollinger, who was stabbed and robbed in his garage on
     October 3, 2010. At the time of his arrest, defendant was described as a 38-year-old white
     Hispanic male, 5 feet 11 inches tall, and weighing 180 pounds. Defendant was charged with
     attempted first degree murder, armed robbery, aggravated vehicular hijacking, burglary, and
     aggravated battery.
¶6       At the April 2014 jury trial, the State’s evidence showed that on the evening of the offense,
     Bollinger left work in Lake Geneva, Wisconsin, and drove to his home on West Iowa Street in
     Chicago. Around midnight, he stopped at the stop sign at the intersection by his home and saw
     a man standing there with a dog. Bollinger waited to ensure the man was not trying to cross the
     street and then drove through the intersection and turned into the alley behind his house. He
     parked his SUV in his garage, exited the SUV, and threw some trash in a bin. He walked
     around the SUV and pressed a button to close the garage door. He heard a noise in the alley, so
     he stood and waited to ensure the door would close. He saw someone’s foot move under the
     garage door, which activated the sensor and caused the garage door to open. The man with the
     dog was standing at the garage door. Bollinger could see because the garage was illuminated
     by the light of the overhead garage door motor box.
¶7       The man entered and asked if Bollinger could help him. Bollinger told the man to leave,
     swore, and called to his wife, who was inside the house. The man told Bollinger not to yell,
     rushed at him with an 8- to 10-inch knife, and stabbed him. Bollinger fell to the ground and was
     stabbed in his abdomen, thigh, and elbow a total of seven times. The man kneeled beside
     Bollinger and placed the knife to his throat. While Bollinger looked at the man’s face, the man
     said it was Bollinger’s lucky day because the man was not going to kill him. The man
     demanded Bollinger’s wallet, money, and keys, and Bollinger reached into the pocket of his
     jeans and surrendered those items. Bollinger remained on the ground, lying on his left side in a
     bent position to put pressure on his wounds and slow his blood loss. From this position,
     Bollinger was facing the man and had a full view of the entire garage. He watched the man the
     entire time he was in the garage. The man had trouble using the remote to unlock the doors of
     the SUV, so Bollinger had to tell him which button to push. The man put the dog in the SUV
     and then entered the vehicle himself. As the man left, he told Bollinger he would leave the
     SUV near a hospital and to wait 10 minutes before getting up.



                                                 -2-
¶8         As soon as the man drove off, Bollinger got up, went inside his house, and called to his
       wife to telephone 911. Mrs. Bollinger and her brother followed Bollinger’s first aid
       instructions while they waited for the paramedics and police.
¶9         While Bollinger was in the ambulance being treated by the paramedics, they asked for his
       license plate number, and Bollinger provided that information. Officer Noel Lopez arrived at
       the scene and obtained information concerning the attack. At the trial Lopez could not recall
       whether he actually spoke at the scene with Bollinger, who had sustained serious injuries and
       was transported to the hospital for emergency surgery. Lopez testified he obtained a
       description from either Bollinger or his wife, either at the scene or the hospital, that the
       offender was a medium-complexioned black male, 160 pounds, about 5 feet, 10 inches tall,
       between 25 to 30 years old, and wore a pantyhose-like material on his face. At trial, Bollinger
       testified that he did not recall talking to any police officers on the date of the attack and denied
       giving a description on the date of the attack that the offender either was a
       medium-complexioned black man or wore a pantyhose-like material over his face. Bollinger
       explained that the attacker’s hair was covered by a black nylon material. The attacker pulled
       that hair covering down over his face either when he stabbed Bollinger or hovered over him
       and held the knife to his throat.
¶ 10       The day after the attack, the police found Bollinger’s SUV less than a mile from his home
       and three blocks from Norwegian American Hospital. The location of the SUV also was only
       two blocks from defendant’s home. The SUV was parked with the front tire turned in against
       the curb and the back end of the vehicle sticking out into the street. The SUV was locked, and
       the police went to the hospital and obtained keys from Mrs. Bollinger to open it. Evidence
       technicians processed the SUV for DNA and fingerprints. The SUV had blood-like stains on
       the exterior driver’s side door handle, the driver’s side armrest, the front middle armrest, the
       gearshift lever, the steering wheel, and the exterior passenger’s side door handle. No latent
       fingerprints were recovered, and the swabs were not tested for DNA until September 2011
       because many other cases were pending and cases treated as property crimes received a lower
       priority for testing.
¶ 11       On October 8, 2010, Bollinger was released from the hospital and recuperating from his
       injuries at home. The next day, Detective Catherine Rolewicz came to his home and talked to
       him. At that time, Bollinger described his attacker, inter alia, as a “light-skinned black.”
       Moreover, the attacker wore a pantyhose-like material on his head and/or over his face so
       Bollinger could not see his hair.
¶ 12       In October 2011, the police were informed that a match had been found between
       defendant’s DNA and the DNA evidence recovered in Bollinger’s SUV. Detective Rolewicz
       prepared a photo array of six photos that were black and white and printed on paper. The array
       included defendant’s photo. Because defendant was identified as Hispanic, Detective
       Rolewicz chose photographs of Hispanic or Latino men who, like defendant, had facial and
       head hair. The photo of defendant showed him having longer hair than the other men in the
       array.
¶ 13       Detective Rolewicz went to Bollinger’s home on January 22, 2012, and handed him the
       stack of photos. Each photo was given a number, one through six, and defendant’s photo was
       marked as number one and was the first photo in the stack. Detective Rolewicz did not tell
       Bollinger there was a DNA match from the evidence recovered from his SUV. Bollinger
       spread the photos out on his kitchen table. He quickly eliminated four of the photos as suspects.

                                                    -3-
       Defendant’s photo was one of the two remaining photos. Bollinger thought defendant’s photo
       looked like the attacker based on his facial features. Concerning the other remaining photo,
       Bollinger selected it only because the man’s skin tone seemed a little darker than defendant’s
       skin tone in the photo, but the skin tones were hard to discern from those printed black and
       white photos. Bollinger did not make a positive identification from the photo array and thought
       the police would conduct a lineup. Bollinger told Detective Rolewicz he thought the offender
       was a light-complexioned black man but could have been Hispanic.
¶ 14       In March 2012, Bollinger viewed a lineup at the police station of five males, including
       defendant. The other four participants in the lineup were Hispanic males with similar
       characteristics to defendant. All the lineup participants wore a black knit cap to cover their
       various hair styles and cause Bollinger to concentrate on their facial features. Bollinger
       positively identified defendant in the lineup as his attacker. At trial, Bollinger testified that, at
       the lineup, he recognized a deformity on defendant’s nose, which Bollinger had noticed at the
       time of the attack; however, Bollinger acknowledged that he did not mention that deformity
       before the trial.
¶ 15       The DNA analysis established that the mixture of DNA found on the driver’s side door
       handle could have been blood mixed with any other biological source, like skin or saliva cells.
       Two DNA profiles were identified from the swabs of the driver’s side door handle and steering
       wheel. Bollinger was assumed to be the source of one of the profiles based on the case
       information, and the other profile matched defendant’s profile, which one could expect to find
       in 1 in 11 quintillion blacks, 1 in 19 quintillion whites, and 1 in 124 quadrillion Hispanics. A
       partial DNA profile was identified from the swab of the gearshift lever, and defendant could
       not be excluded from that partial profile, which one could expect to find in 1 in 13 blacks, 1 in
       27 whites, and 1 in 5 Hispanics.
¶ 16       The jury found defendant guilty of attempted murder, aggravated vehicular hijacking, and
       armed robbery. He was sentenced to natural life in prison as a habitual offender.

¶ 17                                         II. ANALYSIS
¶ 18       On appeal, defendant asks this court to overturn his conviction based on any one of three
       alleged errors. First, he argues the trial court improperly denied his motion to suppress
       Bollinger’s identifications of defendant because the photo array and subsequent lineup were
       unduly suggestive. Second, defendant argues the trial court improperly denied his motion to
       allow expert witness testimony concerning the reliability of eyewitness identifications. Third,
       defendant argues the trial court improperly denied one of his jury instructions regarding
       eyewitness identifications.

¶ 19                                   A. Identification Testimony
¶ 20       Defendant contends the trial court erred in denying his motion to suppress Bollinger’s
       identification testimony. Defendant argues the suggestive photo array infected the improperly
       conducted and suggestive lineup, and there was no way to purge the taint of those suggestive
       pretrial identification procedures from Bollinger’s in-court identification of defendant as the
       attacker. Defendant argues that, as a white Hispanic, he did not match Bollinger’s original
       description of the attacker as a black man, and Bollinger did not say his attacker could have
       been Hispanic until after Bollinger viewed the photo array, which consisted entirely of
       Hispanic men.

                                                     -4-
¶ 21        A trial court’s factual determination that an identification procedure was not unduly
       suggestive should not be reversed unless it is against the manifest weight of the evidence, i.e.,
       an opposite conclusion is apparent or the findings appear to be unreasonable, arbitrary, or not
       based on evidence. People v. Luedemann, 222 Ill. 2d 530, 542 (2006); Bazydlo v. Volant, 164
       Ill. 2d 207, 215 (1995). However, the ultimate determination of whether the trial court’s
       suppression ruling was proper given the factual circumstances at issue is a legal question,
       which we review de novo. Luedemann, 222 Ill. 2d at 542.
¶ 22        The defendant bears the burden of proving that a pretrial identification was impermissibly
       suggestive. People v. Brooks, 187 Ill. 2d 91, 126 (1999). The court employs a two-prong test to
       determine whether a witness’s identification was so tainted by suggestive identification
       procedures that its admission at the defendant’s trial violated due process. People v. McTush,
       81 Ill. 2d 513, 520-21 (1980). First, the court must determine whether the pretrial identification
       procedures were suggestive; if so, then the court must determine whether the identification
       testimony was so tainted as to make it unreliable. Id. In evaluating the reliability of the tainted
       identification, the court considers (1) the witness’s opportunity to view the suspect during the
       offense, (2) the witness’s degree of attention, (3) the accuracy of any prior descriptions given,
       (4) his level of certainty at the time of the identification, (5) the length of time between the
       crime and the identifications, and (6) any prior acquaintance with the person identified that
       would enhance the witness’s ability to recognize him. Id. at 521.
¶ 23        Regarding the photo array, defendant argues it was improperly conducted because
       Detective Rolewicz knew defendant was a suspect when she conducted the photo array and
       may have, consciously or unconsciously, suggested that information to the witness through
       nonverbal cues like voice tone, pauses, demeanor, facial expressions, and body language.
       Defendant also claims his photo was so dissimilar from the photos of the other five men that
       the array essentially hung a sign around defendant’s neck that said “pick me.” Specifically,
       defendant argues his photo showed him with longer, slightly unkempt hair whereas the other
       five men had short, tightly cropped hair. Also, defendant wore a solid dark T-shirt whereas the
       other men wore hooded sweatshirts, a plaid shirt, or T-shirts bearing graphics.
¶ 24        Regarding the lineup, defendant claims the procedure was improper because the detective
       conducting the lineup knew defendant was a suspect. Furthermore, Bollinger’s viewing of
       defendant’s photo in the improperly suggestive photo array infected the lineup proceeding,
       where defendant was the only participant to have been in both the photo array and lineup.
       Defendant also claims he was the only participant in the lineup who had prominent facial hair.
¶ 25        We find no error in the trial court’s denial of defendant’s motion to suppress because the
       pretrial procedures were not unduly suggestive. Detective Rolewicz testified that she
       assembled the photo array by using a lineup database program and selecting search factors like
       defendant’s race, ethnicity, hair color, eye color, weight, height, or age so that the other men in
       the array would look similar to him. All the men in the photo array were either Hispanic or
       Latino with facial hair and hair on their heads. Our review of both the photo array and the
       photograph of the lineup contained in the record confirms that all the men were similar in
       appearance. The participants in a lineup or photo array should not appear grossly dissimilar to
       the suspect. People v. Maloney, 201 Ill. App. 3d 599, 606-07 (1990) (lineup was unduly
       suggestive where, in addition to the weight and size differences between the defendant and the
       participants, the defendant appeared unkempt and disheveled in wrinkled, soiled clothing,
       shoes without socks, and uncombed hair, whereas the other four participants were

                                                    -5-
       well-groomed and well-dressed in clean pressed clothing, wristwatches, and footwear with
       socks). The law, however, does not require the participants in a photo array or lineup “to be
       identical or near identical.” People v. Faber, 2012 IL App (1st) 093273, ¶ 57 (lineup was not
       unduly suggestive where the defendant was the only person wearing a sleeveless T-shirt,
       which a witness had described the offender as wearing, and the defendant had a somewhat
       more muscular physique than the other participants); People v. Kelley, 304 Ill. App. 3d 628,
       638 (1999) (lineups were not unduly suggestive where the defendant was the only person with
       an Afro hairstyle in one lineup and French braids in another lineup).
¶ 26       When Detective Rolewicz conducted the photo array and another detective conducted the
       lineup, they knew the police had been alerted that there was a match between defendant’s DNA
       and the DNA evidence recovered from Bollinger’s SUV. However, they testified that they did
       not mention this information to Bollinger before the photo array and lineup, and nothing in the
       record suggests the police directed Bollinger’s attention to defendant or suggested in any
       manner that he was the offender. To the contrary, all the lineup participants wore black knit
       caps so that defendant’s long hair would not stand out and Bollinger would concentrate on the
       participants’ facial features. Furthermore, prior to viewing the lineup, Bollinger signed a
       lineup advisory form that informed him the police did have a suspect in custody but the suspect
       may or may not be in the lineup Bollinger was about to view. Also, the mere fact that defendant
       was the only person in both the photo array and the lineup does not render the lineup
       suggestive. People v. Johnson, 149 Ill. 2d 118, 148 (1992). Bollinger did not make an
       identification from the photo array, indicating he was not willing to make a positive
       identification until he was certain the person was his attacker.
¶ 27       Defendant was not grossly dissimilar from the other participants in the photo array and
       lineup, and any differences in appearance between him and the other men were minor. Neither
       defendant’s longer hair nor amount of facial hair nor the color and style of his shirt rendered
       his appearance grossly dissimilar to the other participants. Moreover, Bollinger had told the
       police that the attacker wore a tan jacket during the October 2010 offense, and Bollinger could
       not see the attacker’s hair because he wore a black nylon hair covering. Consequently, the
       offender’s hairstyle and shirt were not major factors in Bollinger’s identification of his attacker
       approximately 15 months after the offense. We conclude the trial court did not err in denying
       defendant’s motion to suppress the identification testimony because the identification
       procedures were not suggestive.

¶ 28                        B. Expert Testimony on Eyewitness Identifications
¶ 29        Next, defendant argues a new trial is warranted because the trial court improperly denied
       his motion to allow the expert testimony of Dr. Geoffrey Loftus, an experimental psychologist,
       who has been qualified as an expert witness in over 300 cases on how memory and human
       perception relate to eyewitness identification. According to the record, the defense had argued
       Dr. Loftus was qualified to testify about aspects of eyewitness testimony that are not within the
       life experiences or knowledge of the average juror. Dr. Loftus would not have testified as to
       whether a particular witness was accurate, but would have explained that human memory is not
       simply a recording of a perceived event and would have provided information to allow jurors
       to put eyewitness testimony into context.
¶ 30        A trial court’s decision to exclude or admit expert eyewitness identification testimony is
       reviewed under an abuse of discretion standard. People v. Lerma, 2016 IL 118496, ¶ 23

                                                    -6-
       (2016). An abuse of discretion occurs when a trial court’s decision is “ ‘arbitrary, fanciful, or
       unreasonable to the degree that no reasonable person would agree with it.’ ” Id. (quoting
       People v. Rivera, 2013 IL 112467, ¶ 37). When deciding whether to admit expert testimony,
       the trial court should balance the probative value of the testimony against its prejudicial effect
       and should “carefully consider the necessity and relevance of the expert testimony in light of
       the particular facts of the case before admitting that testimony for the jury’s consideration.” Id.
       “Expert testimony addressing matters of common knowledge is not admissible ‘unless the
       subject is difficult to understand and explain.’ ” Id. (quoting People v. Becker, 239 Ill. 2d 215,
       235 (2010)).
¶ 31       Our supreme court recently addressed the admissibility of expert eyewitness identification
       testimony in Lerma, where the defendant was convicted of the first degree murder of the
       victim, who was shot to death while sitting on the unlit front steps of his home. Lerma, 2016 IL
       118496, ¶¶ 5-6. The offense occurred on an evening in May at about 11:20 p.m., while the
       victim was sitting with a friend. The offender, a man dressed all in black, approached the porch
       and fired a gun at them. The victim used his body to cover his friend, and the two of them fell to
       the ground together. The victim was struck several times, and the friend dragged him inside the
       house. The victim’s father asked the victim who had shot him. Both the friend and father
       testified that the victim responded that “Lucky” had shot him. Id. ¶ 5. At the trial, multiple
       witnesses testified that the defendant, who lived across the street from the victim, was
       commonly known by the nickname Lucky. The victim’s mother testified that the victim and
       the defendant had been friends for several years and the defendant recently had fought with a
       member of the victim’s family. The evidence of the defendant’s guilt consisted solely of two
       eyewitness identifications: one by the victim, admitted through his father as an excited
       utterance exception to hearsay, and the second by the victim’s friend, who was sitting on the
       porch with him when the assailant opened fire on them. Id. ¶¶ 5-6. Although the friend testified
       that she knew the defendant, she had only ever seen him from across the street and only once or
       twice before the shooting. Id.
¶ 32       Our supreme court concluded that the expert testimony on eyewitness identifications was
       relevant and appropriate under the facts of the case, the trial court’s exclusion of the expert
       testimony was an abuse of discretion, and the trial court error was not harmless. Id. ¶¶ 26-27,
       33. The court recognized that the research concerning eyewitness identifications was “well
       settled, well supported, and in appropriate cases a perfectly proper subject for expert
       testimony.” Id. ¶ 24.
¶ 33       In assessing the relevance and appropriateness of the expert testimony, the court
       considered (1) the importance of the eyewitness identifications to the State’s case, (2) whether
       the factors identified by the expert as undermining the reliability of eyewitness identifications
       were present in the case, (3) whether the eyewitnesses were available for cross-examination,
       and (4) the eyewitnesses’ prior familiarity with the suspect. Id. ¶ 26. The court stated there was
       “no question” that expert eyewitness testimony was both relevant and appropriate for this
       “type of case,” which involved two eyewitness identifications that were important to the
       prosecution as the only evidence of the defendant’s guilt. Id. Moreover, the presence of factors
       identified by the expert as undermining the reliability of the identification testimony—like the
       sudden nighttime attack involving the firing of a gun—were present in the case. In addition, it
       was impossible to cross-examine the deceased victim’s identification, and the friend had a
       minimal level of familiarity with the defendant prior to the offense. Id.

                                                    -7-
¶ 34       The court also found that the trial court abused its discretion because the primary basis it
       gave for excluding the expert testimony was the trial court’s personal conviction that
       acquaintance identifications were reliable and belief that the expert’s testimony would operate
       as an opinion on credibility. Id. ¶ 28. Thus, the trial court ignored the expert’s report that
       contradicted the trial court’s assumptions about acquaintance identifications and “effectively
       substituted its own opinion on a matter of uncommon knowledge for that of a respected and
       qualified expert.” Id. Finally, the court concluded that the error in excluding the relevant and
       probative expert identification evidence was not harmless because it contributed to the
       defendant’s conviction in a case that lacked any physical evidence linking the defendant to the
       crime, the other evidence did not overwhelmingly support the defendant’s conviction, and the
       excluded testimony was neither duplicative nor cumulative of other evidence. Id. ¶ 33.
¶ 35       We find Lerma distinguishable from the instant case. Here, defendant’s conviction does
       not rest solely on the lineup and in-court identifications made by Bollinger. Bollinger first saw
       the offender under the conditions of nighttime street illumination as the man standing with the
       dog at the intersection stop sign, and Bollinger stopped and waited to determine whether they
       would cross the street. Then, as Bollinger waited in the lighted garage to ensure the door would
       close because he had heard a noise in the alley, the offender caused the door to open back up
       and approached Bollinger. At that time, the offender’s hair was covered, but his face was not.
       They briefly spoke to each other before the offender rushed at Bollinger and stabbed him.
       Bollinger fell to the floor and looked at the offender’s face as he knelt and hovered over
       Bollinger, held the knife to his throat, and spoke to him. Bollinger remained on the floor until
       the offender left, but Bollinger faced the offender that entire time and watched him. Bollinger’s
       testimony indicated that he was alert before the attack, but he acknowledged that the offender
       covered his face either when he stabbed Bollinger or hovered over him.
¶ 36       Certainly there were some factors in this crime that would make expert testimony on the
       reliability of eyewitness identifications relevant and appropriate. This nighttime attack did not
       last long and involved a weapon. The event was stressful, and Bollinger’s knife wounds and
       blood loss were severe. The offender covered his face at some point, and Bollinger did not
       know his attacker or ever see him prior to the date of the attack. Bollinger’s identifications
       occurred over a year after the attack, and he had some exposure to postevent information.
¶ 37       Nevertheless, unlike Lerma, the defense could and did vigorously cross-examine Bollinger
       about his ability to see his attacker, his inability to identify an offender from the photo array,
       and the circumstances of the identifications. Furthermore, strong DNA evidence and also
       circumstantial evidence outside of the identification testimony supported defendant’s
       conviction. When Bollinger’s stolen SUV was recovered only a day after the attack, the
       blood-like stains were consistent with Bollinger’s testimony that the offender first put the dog
       in the SUV and then entered the driver’s side of the vehicle. In addition, the offender was
       familiar enough with the neighborhood to say he would leave the SUV at the nearby hospital,
       and the SUV was recovered on a somewhat secluded street about a mile from Bollinger’s
       home, three blocks from a hospital, and two blocks from defendant’s home.
¶ 38       Defendant argues that without Bollinger’s identification testimony, the DNA evidence
       merely showed that defendant touched Bollinger’s SUV sometime between the time of the
       attack shortly after midnight on October 4, 2010, and the time the SUV was discovered about
       1:30 p.m. on October 5, 2010. We disagree. The SUV was locked when the police recovered it.
       Accordingly, it was extremely unlikely that a trespasser came upon this SUV while it was

                                                   -8-
       unlocked but with the key somehow available and—despite the noticeable exterior and interior
       blood stains—entered the SUV and touched the blood stains, possibly even drove the SUV,
       and then locked and left the SUV near a hospital, just as the attacker said he would. The State’s
       DNA evidence linking defendant to this crime was very strong. His DNA profile matched the
       DNA recovered on the driver’s side door handle and steering wheel of the SUV. Moreover, his
       DNA was mixed with Bollinger’s blood on the door handle. In addition, defendant could not be
       excluded from the partial DNA profile recovered on the gearshift lever.
¶ 39       Furthermore, unlike Lerma, there was no expert report submitted by Dr. Loftus in this case.
       Id. ¶ 14.The defense’s motion for expert testimony indicated Dr. Loftus would testify about
       misconceptions regarding eyewitness identifications, the effect of bias, the difficulties in
       cross-racial identifications, and how memory affects eyewitness identification. He would
       explain that (1) a witness’s high confidence in the identification was not a predictor of
       accuracy, (2) certain situations like the stress of the event and postevent suggestion could
       unintentionally influence a witness to reconstruct his memory in a certain fashion,
       (3) double-blind and sequential procedures were more reliable than the single-blind,
       simultaneous lineup conducted in this case, (4) double identifications, as happened in this case
       where defendant was the only person present in both the photo array and lineup, could affect an
       identification, and (5) the length of time between the original event and the identification has a
       decaying effect on memory. The record indicates the defense provided the trial court with Dr.
       Loftus’s curriculum vitae and a transcript of his testimony at a motion to suppress
       identification hearing in another case. Those documents, however, are not included in the
       record on appeal.
¶ 40       In Lerma, the trial court excluded the testimony of the original identification expert as
       lacking sufficient relevance because the eyewitnesses claimed to have known the defendant
       prior to the shooting. Id. ¶¶ 10, 12. When the defense moved the court to reconsider and
       presented the report of the replacement expert, which differed significantly from the initial
       expert’s report on the subject of acquaintance identifications, the trial court excluded the
       replacement expert for the same reason it had excluded the original expert. Id. ¶ 16. Our
       supreme court held this constituted an abuse of discretion because the trial court denied the
       defendant’s request to present relevant and probative testimony from a qualified expert to
       challenge the State’s only evidence against the defendant, and the reasons for the trial court’s
       denial were “expressly contradicted by the expert’s report and inconsistent with the actual facts
       of the case.” Id. ¶ 32. Those circumstances are not present in the case before us.
¶ 41       Unlike in Lerma, the record shows the trial court here conducted a meaningful inquiry into
       Dr. Loftus’s testimony. Specifically, the trial court referred to the transcript from the other case
       and noted instances when Dr. Loftus testified that some issues regarding eyewitness
       identifications were matters completely of common sense. Based on that testimony, the trial
       court excluded Dr. Loftus’s testimony in the instant case as unnecessary and unhelpful to the
       jury. As the appellant, defendant carries the burden of presenting a sufficiently complete
       record of the trial court proceedings to support a claim of error, and in the absence of such
       record on appeal, we presume the trial court’s challenged ruling was in conformity with the
       law and had a sufficient factual basis. Foutch v. O’Bryant, 99 Ill. 2d 389, 391-92 (1984). Any
       doubts that may arise from the incompleteness of the record are resolved against the appellant.
       Id. As there is no copy of Dr. Loftus’s testimony here, we have no basis to assess the accuracy
       of the trial court’s characterization of his testimony.

                                                    -9-
¶ 42       Furthermore, the trial court’s ruling occurred in 2014, before the 2016 Lerma decision
       discussing the dramatic shift in the legal landscape concerning the use of identification expert
       testimony. Moreover, this case, unlike Lerma, involved a situation where the identification
       testimony would be subject to cross-examination and supported by circumstantial evidence
       and DNA evidence of defendant’s guilt. Under the circumstances of this case, the trial court’s
       decision excluding the expert testimony was not arbitrary or unreasonable and does not amount
       to an abuse of discretion.
¶ 43       Even if this were the type of case for which expert eyewitness testimony was relevant and
       appropriate, the trial court’s denial of defendant’s request was harmless error. To determine
       whether error is harmless beyond a reasonable doubt, we must consider (1) whether the error
       contributed to the defendant’s conviction, (2) whether the other evidence in this case
       overwhelmingly supported the defendant’s conviction, and (3) whether the excluded evidence
       would have been duplicative or cumulative. People v. Blue, 205 Ill. 2d 1, 26 (2001).
¶ 44       Dr. Loftus’s testimony would not have been cumulative or duplicative. Nevertheless, the
       exclusion of his testimony cannot be said to have contributed to defendant’s conviction. As
       discussed above, the other evidence—i.e., the circumstantial evidence and the strong DNA
       evidence placing defendant inside the stolen vehicle, which was locked when it was recovered
       and bore noticeable blood-like stains both outside and inside the vehicle—overwhelmingly
       supports his conviction.

¶ 45                                         C. Jury Instructions
¶ 46       Finally, defendant argues he was denied a fair trial because the trial court refused one of his
       proposed modified jury instructions regarding weighing the identification testimony of a
       witness based on the level of certainty the witness showed when confronting the defendant.
¶ 47       According to the record, defense counsel argued to the trial court that the pattern jury
       instruction (Illinois Pattern Jury Instructions, Criminal, No. 3.15 (4th ed. 2000) (hereinafter,
       IPI Criminal 4th No. 3.15)) was outdated and erroneous because, contrary to the scientific
       evidence and evolution in the law concerning the reliability of eyewitness testimony, IPI
       Criminal 4th No. 3.15 still instructed the jury to consider the level of certainty shown by the
       witness when confronting the defendant. On this issue, the defense proposed two instructions.
       First, the defense’s non-IPI No. 3 instruction stated:
                    “When you weigh the identification testimony of a witness, you should consider all
                the facts and circumstances in evidence, including, but not limited to, the following:
                The witness’s degree of attention at the time of the offense, including the following
                non-exhaustive list of factors: Stress. Weapon focus. Duration. Distance and lighting.
                Witness characteristics. Memory decay. Race bias. The opportunity the witness had to
                view the offender at the time of the offense. The witness’s earlier description of the
                offender. The level of certainty shown by the witness when confronting the defendant.
                The length of time between the offense and the identification confrontation.”
       The defense also proposed the following non-IPI No. 4 instruction:
                    “Although nothing may appear more convincing than a witness’s categorical
                identification of a perpetrator, you must critically analyze such testimony. Such
                identifications, even if made in good faith, may be mistaken. Therefore, when



                                                   - 10 -
               analyzing such testimony, be advised that a witness’s level of confidence, standing
               alone, may not be an indication of the reliability of the identification.”
¶ 48        Over the State’s objection, the trial court allowed the giving of the non-IPI No. 3
       instruction instead of IPI Criminal 4th No. 3.15; however, the court deleted from the
       instruction the terms “witness characteristics” and “race bias” because the definitions of those
       terms would not be clear to the jury. Further, the court denied the giving of the non-IPI No. 4
       instruction, finding that while the language was clear, it sounded more like a defense argument
       than an instruction to the jury.
¶ 49        On appeal, defendant argues his proposed non-IPI No. 4 instruction was brief, impartial,
       free from argument, and a more accurate statement of the law on eyewitness identification. It
       explained that the jury must critically analyze an eyewitness identification, that the
       identifications were not always accurate, and that a witness’s level of confidence was not an
       indication of an identification’s reliability.
¶ 50        The purpose of jury instructions is to convey to the jurors the correct principles of law
       applicable to the evidence presented in the case before them. People v. Carini, 151 Ill. App. 3d
       264, 282-83 (1986). Whenever applicable, an IPI should be used whenever it accurately states
       the law. People v. Pollock, 202 Ill. 2d 189, 211-12 (2002). A non-IPI instruction should be
       used only if the IPIs for criminal cases do not contain an accurate instruction and if the
       tendered non-IPI instruction is accurate, simple, brief, impartial, and free from argument. Id.
       Additionally, the instructions as a whole must not be misleading or confusing. Id. We review a
       trial court’s decision to instruct a jury using a non-IPI under the abuse of discretion standard.
       Id. at 211. An abuse of discretion in the refusal of a non-IPI occurs only where there is no IPI
       applicable to the subject on which the jury should have been instructed and the jury was,
       therefore, left to deliberate without proper instructions. People v. Garcia, 165 Ill. 2d 409,
       432-34 (1995).
¶ 51        We find no abuse of discretion when the trial court denied defendant’s request to give the
       jury the non-IPI No. 4 instruction. The court had granted defendant’s request, over the State’s
       objection, to give the jury the non-IPI No. 3 instruction that included the witness’s certainty
       factor, which defendant finds problematic on appeal, among the factors the jury should
       consider when weighing identification testimony. The jury was properly instructed on the issue
       of identification through the instructions as a whole, and we agree with the trial court’s
       characterization that defendant’s non-IPI No. 4 instruction reads more like a defense argument
       than a jury instruction.

¶ 52                                     III. CONCLUSION
¶ 53      For the foregoing reasons, we affirm the judgment of the trial court.

¶ 54      Affirmed.

¶ 55       PRESIDING JUSTICE GORDON, specially concurring.
¶ 56       I concur in the result, but I must write separately.
¶ 57       The majority concluded, first, that the trial court did not abuse its discretion when it
       excluded the testimony of Dr. Gregory Loftus, who is an expert on eyewitness identification
       testimony (supra ¶ 42), and, second, that, even if there was error, it was harmless in light of the

                                                   - 11 -
       fact that defendant’s DNA was found inside the victim’s locked vehicle (supra ¶¶ 43-44). I
       must write separately because, while I agree with the second conclusion, I do not agree with
       the first. For the reasons explained below, I would find that the trial court abused its discretion
       by excluding Dr. Loftus’s testimony but that the error was harmless in light of the DNA
       evidence.
¶ 58       At trial, the victim described the attack, which occurred in the middle of the night between
       October 3 and 4, 2010. Supra ¶¶ 5-8. During a portion of the attack, the attacker obscured his
       face by pulling a black nylon hair covering down over his face. Supra ¶ 9. At trial, the victim
       denied having provided a description of his attacker to the police immediately after the attack;
       but he admitted that, several days later, on October 9, 2010, he described his attacker as a
       “light-skinned black.” Supra ¶¶ 9, 11. There is no dispute that defendant is not black, but white
       and Hispanic. Supra ¶ 5 (“a 38-year-old white Hispanic male”). On January 22, 2012, which
       was more than 15 months after the robbery, a police officer, who knew defendant was a
       suspect, handed the victim a stack of six photos with defendant’s photo on top. From this stack,
       the victim selected two photos, one of which was defendant’s photo; but the victim did not
       make a positive identification at that time. See supra ¶ 13. However, after being shown these
       photos of only Hispanic men, the victim altered his description of the attacker, stating that,
       although he thought his attacker was a light-complexioned black man, he could have been
       Hispanic. Supra ¶ 13. On March 30, 2012, almost a year and a half after the attack, the victim
       viewed a lineup in which defendant was the only person present from the prior photo array, and
       this time the victim positively identified defendant as his attacker. See supra ¶ 14. Like the
       photo array, the lineup was also conducted by a police officer who knew defendant was the
       suspect.
¶ 59       To say that there were problems with the victim’s identification would be an
       understatement. First, there are the problems in the identification process that the majority
       observed: (1) the victim’s only opportunity to view his attacker was at night; (2) it was of short
       duration; (3) it involved a weapon, and thus, the victim’s focus was most likely on the weapon;
       (4) the event was stressful and sudden; (5) the victim’s knife wounds and blood loss were
       severe; (6) the attacker’s face was covered for a part of the short duration; (7) the victim did not
       know his attacker and had never seen him previously; (8) the positive identification occurred
       over a year after the attack; and (9) the victim had been exposed to some postevent
       information. Supra ¶ 36.
¶ 60       In addition, this was not only a cross-racial identification, which is normally fraught with
       problems, but in this particular case, the victim actually expressed difficulty in distinguishing a
       black man from a Hispanic man.
¶ 61       However, the most problematic parts of the identification were (1) that the victim did not
       state that his offender could have been Hispanic until after the police showed him a photo array
       of nothing but Hispanic men, thereby inadvertently communicating their belief that the
       attacker was, in fact, Hispanic (despite the victim’s clear and unequivocal prior statement that
       his attacker was black), and (2) that defendant was the only person whom the police placed in
       both the photo array and the subsequent lineup, thereby inadvertently communicating to the
       victim that it was defendant whom the police suspected.
¶ 62       One of two things should have happened here: either the trial court should have granted
       defendant’s motion to suppress the victim’s identification, or it should have granted his motion
       to present expert testimony on the subject of eyewitness identification. However, letting this

                                                    - 12 -
       tainted and problematic identification process go to the jury, without the aid of expert
       testimony, was an abuse of discretion.
¶ 63        In People v. Lerma, 2016 IL 118496, ¶¶ 1, 14, our supreme court held that a trial court
       abused its discretion by excluding the expert testimony of Dr. Loftus, who is the very same
       expert that defendant sought to call in this case and who the supreme court described as a
       “widely published and globally recognized expert in the field of human perception and
       memory.” Our supreme court explained that, “although findings of the sort described in ***
       Dr. Loftus’s reports are now ‘widely accepted by scientists,’ those same findings ‘are largely
       unfamiliar to the average person, and, in fact, many of the findings are counterintuitive.’ ”
       Lerma, 2016 IL 118496, ¶ 24 (quoting State v. Guilbert, 49 A.3d 705, 723-24 (Conn. 2012)).
       The supreme court observed that, “of the several factors” that Dr. Loftus “identified as
       potentially contributing to the unreliability of eyewitness testimony, most are either present or
       possibly present in this case. These include [(1)] the stress of the event itself, [(2)] the use and
       presence of a weapon, [(3)] the wearing of a partial disguise, [(4)] exposure to postevent
       information, [(5)] nighttime viewing, and [(6)] cross-racial identification.” Lerma, 2016 IL
       118496, ¶ 26. As we explained above, every single one of these factors is also present in our
       case.
¶ 64        The Lerma court found that the trial court’s abuse of discretion violated due process, since
       a criminal defendant’s right to due process includes the right to present witnesses on his or her
       own behalf. Lerma, 2016 IL 118496, ¶¶ 1, 23. The case before us is complicated by further due
       process concerns, which were not present in Lerma, such as the concern that the police may
       have, inadvertently or deliberately, swayed the victim’s identification by showing him only
       Hispanic men as suspects although he had said that the suspect was a black man and by
       showing him a lineup where defendant was the only person who had been present in the prior
       photo array—and certainly the only person who had been on the top of the stack.
¶ 65        Although the trial court abused its discretion in excluding the expert’s testimony, there is
       still no way around the fact that defendant’s DNA was found both inside the victim’s locked
       vehicle and mixed with blood on the exterior driver’s-side door handle. The majority assumes
       that the blood on the door handle belonged to the victim and refers to it as the victim’s blood
       (supra ¶ 38). However, at trial, the testimony was that the victim was merely “assumed to be
       the source of one of the profiles based on the case information.” Supra ¶ 15. Nonetheless, it is
       hard to imagine a rational explanation for how the DNA of a complete stranger, like defendant,
       wound up inside the victim’s locked vehicle. Thus, while it was an abuse of discretion for the
       trial court to exclude defendant’s expert testimony, in the end I must conclude that this error
       did not change the result at trial.
¶ 66        For these reasons, I concur in the majority’s ruling to affirm defendant’s conviction but not
       in the majority’s analysis in its opinion.




                                                    - 13 -